Citation Nr: 0513717	
Decision Date: 05/19/05    Archive Date: 06/01/05	

DOCKET NO.  00-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that new and material 
evidence has not been submitted to reopen a previously denied 
claim of service connection for a back disability.  A May 
2002 Board decision found that new and material evidence had 
been submitted to reopen the claim, but denied service 
connection for a back disability.

The veteran appealed the Board's May 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A January 2003 Court order granted a joint motion, vacating 
and remanding that portion of the Board's decision that 
denied service connection for a back disability.  Copies of 
the Court's order and the joint motion have been included in 
the veteran's claims file.

The Board remanded the appeal in February and August 2004 for 
additional development.   


FINDING OF FACT

The veteran does not currently have a back disability that is 
related to active service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated during 
active service, and the service incurrence of arthritis may 
not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When a veteran served ninety (90) days or more during a 
period of war or peacetime service after December 31, 1946, 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

The reports of the veteran's July 1981 service entrance 
examination, and medical history completed in conjunction 
therewith, reflect no complaint, finding, or treatment with 
respect to the veteran's back.  The service examination 
report indicates that his spine was normal.  

A September 5, 1981, service medical record reflects that the 
veteran complained of pain in his left shoulder blade of a 
two-week duration and pain in his neck.  The assessment was 
probable muscle spasm.  A September 25, 1981, service medical 
record reflects that the veteran complained of a burning 
feeling of the left trapezius muscle with burning to the neck 
and hand.  The veteran was seen again on October 26, 1981, 
with complaints of back pain.  A history of complaints with 
respect to the left trapezius muscle for 6 to 7 weeks was 
noted.  On examination, there was tenderness in the left 
upper back.  The assessment was muscle spasm.  The veteran 
was seen in physical therapy.  A physical therapy note of 
October 26, 1981, notes that the veteran had chronic left 
upper back pain of a 6 to 8-week duration secondary to 
falling and attempting to catch himself from falling.  There 
was an immediate onset of pain but it had gradually subsided.  
There was a burning sensation from T5 to T10 on the left with 
increased symptoms upon respiration.  The assessment included 
costovertebral joint irritation and rule out thoracic facet 
strain.  A November 3, 1981, service medical record reflects 
that the veteran had complaints of thoracic/interscapular 
pain after a fall 7 or 8 weeks before.  Examination was 
unremarkable.  X-rays were normal as was neurology 
examination.  The veteran had full range of motion without 
spasm.  The assessment was thoracic back pain-ligamentous in 
nature.  A November 16, 1981, statement of the veteran 
indicates that he had been dismissed from physical therapy, 
but still had the same problem with his back.

The veteran's service medical records will be accorded medium 
probative weight because they are contemporaneous with the 
events and because they reflect the best efforts of health 
care providers to evaluate the veteran's problem at that 
time.

The report of a July 1982 VA orthopedic examination does not 
indicate that the examiner had access to the veteran's 
service medical records or claims file.  The veteran 
complained of on and off pain in the dorsal region.  The 
diagnoses included dorsal strain of the paravertebral 
muscles.  This examination report will be accorded medium 
probative weight because it reflects the examiner's best 
efforts to evaluate the veteran at the time of the 
examination, but the examiner did not have access to the 
veteran's complete medical records.

A November 1982 letter from Dr. Bernal, of the Puerto Rico 
Institute of Psychiatry, reflects that the veteran complained 
of pain in the cervical region.  The psychiatric diagnosis 
included on Axis III pain in the cervical and dorsal region.  
This evidence will be accorded small probative weight 
because, while the veteran talked about the pain in the 
cervical region, the purpose of the visit was not primarily 
to evaluate the veteran's back, and because it does not 
indicate that the examiner had access to any records.  

The report of a February 1992 private X-ray reflects findings 
that include mild degenerative changes with spur formation at 
C5.  The vertebral bodies are normal and the disc spaces and 
facet joints of the cervical spine are preserved.  This X-ray 
report will be accorded medium probative weight because it 
reflects findings that are contemporaneous with the 
examination.

The report of a May 1998 private MRI of the veteran's lumbar 
spine and dorsal column through T6 reflects that they are 
normal.  This report will be accorded medium probative weight 
because it reflects findings that are contemporaneous with 
the examination.

The report of a July 1999 private radiology examination 
reflects findings that include degenerative cervical 
spondylosis at C4-5 and C5-6 with marginal anterior 
osteophytosis with preserved intervertebral disc spaces, mild 
degenerative spondylosis of the thoracic spine with 
intervertebral disc spaces preserved.  This report will be 
accorded medium probative weight because it reflects findings 
contemporaneous with the examination.

An October 1999 letter from Dr. Dieppa, a private 
physiatrist, indicates that he had evaluated the veteran in 
1986 for complaints of back pain since he sustained trauma to 
his back in 1981 during active service.  It indicates that 
the veteran had been evaluated on several occasions 
complaining of back pain in his dorsal area mainly.  A 
February 2000 statement from Dr. Dieppa indicates that 
treatment records prior to 1994 were not available because 
they were destroyed.  It indicates that if a person does not 
receive services from a physician for a period of more than 
six years, the records can be destroyed.  It further reflects 
that the veteran did not come in for treatment or follow up 
for more than seven years.  A July 2001 statement from 
Dr. Dieppa indicates that he had been following the veteran 
since 1985 because of a back problem.  It indicates that on 
multiple occasions he had treated the veteran due to 
exacerbation of symptoms with physical therapy and 
medication.  He indicates that the veteran experienced a 
lesion during active service and had multiple exacerbations.  
The statement indicates that the T9-10 disc protrusion could 
be associated to that injury.  

With respect to Dr. Dieppa's contemporaneous treatment 
records, the Board will accord medium probative weight 
because they are contemporaneous with the treatment provided 
and reflect Dr. Dieppa's best efforts to evaluate and treat 
the veteran's problem.  With respect to Dr. Dieppa's October 
1999 and July 2001 statements, however, the Board will accord 
very small probative weight because they reflect Dr. Dieppa's 
best efforts to remember what occurred without being able to 
access or refer to actual treatment records.  In this regard, 
the Board notes that Dr. Dieppa's recollection has varied:  
at one time Dr. Dieppa recalled that he had treated the 
veteran since 1986 and at another time, he recalled that he 
had treated him since 1985.  The record also does not reflect 
that Dr. Dieppa had access to the veteran's service medical 
records or claims file, which further lowers the probative 
value of his statements.

An October 1999 letter from Dr. Mundo, a private 
rheumatologist, reflects that he had seen the veteran since 
1982 for complaints of left shoulder and dorsal area pain.  
It indicates that the veteran has had chronic dorsal pain 
associated with myositis since 1981 after trauma during basic 
training while on active service.  A July 2001 statement from 
Dr. Mundo indicates that the disc protrusion at T9-10 may be 
associated to the injury in active military service.  Dr. 
Mundo's medical records from 1982, however, are not 
available.  Dr. Mundo's treatment records will be accorded 
medium probative weight because they are contemporaneous with 
the treatment provided the veteran and reflect his best 
efforts to evaluate and treat the veteran's problem.  
However, with respect to Dr. Mundo's statements concerning 
his best recollection of treatment provided the veteran and 
his opinion with respect to a relationship between current 
disability and the veteran's active service, only very small 
probative weight will be accorded.  This is because Dr. Mundo 
did not have access to the veteran's complete medical record, 
including his service medical records.  Further, his opinion 
with respect to any relationship is phrased in terms of 
"may," indicating that there is only a possibility of a 
relationship, and it does not speak to any probability with 
respect to a relationship.

The report of an October 2000 MRI of the veteran's cervical 
spine indicates an impression of mild degenerative changes, 
disc protrusion  causing mild compression at C5-6, broad 
right-sided disc protrusion at C4-5, mild bulging annulus at 
C3-4, and mild narrowing of the neuroforamina at C4-5 and C5-
6.  

The report of a May 2001 MRI of the veteran's thoracic spine 
reflects an impression that includes mild degenerative 
changes along the dorsal spine with tiny right-sided disc 
protrusion at T9-10.  

These MRI's will be accorded medium probative weight because 
they reflect findings that are contemporaneous with the MRI.

The report of an October 2001 VA orthopedic examination 
reflects that the examiner had access to and reviewed the 
veteran's claims folder.  The diagnoses include mild 
degenerative joint disease and right T9-10 disc protrusion, 
mild bilateral lumbosacral radiculopathy.  After reviewing 
the veteran's service medical records and claims folder, it 
was the examiner's opinion that the veteran's current back 
condition was not related to his active military service, 
because his back condition during service was acute and 
transitory and had resolved with treatment.  This examination 
report will be accorded very large probative weight because 
it reflects that the examiner had conducted a thorough review 
of the veteran's medical history by reviewing his claims file 
and service medical records, as well as conducting a thorough 
and complete examination of the veteran.  It also indicates 
that the examiner offered an unequivocal opinion in 
concluding that the veteran's current back disability was not 
related to his active military service. 

The report of an April 2004 VA orthopedic examination 
contains diagnoses including degenerative joint disease and 
degenerative disc disease of the cervical spine and 
dorsolumbar paravertebral myositis with radiculopathy.  After 
again carefully reviewing the claims file and service medical 
records the same examiner offered the opinion that the 
veteran's back disability was not at least as likely caused 
or aggravated by his active service.  This examination report 
will be accorded large probative weight because it reflects 
that the examiner thoroughly examined the veteran and 
reviewed his medical record, as well as offering an 
unequivocal opinion concerning any relationship to the 
veteran's active service.

The claims folder was returned to the examiner for an 
addendum, which was provided in December 2004.  The addendum 
reflects that the physician had access to and thoroughly 
reviewed the veteran's claims file, including his service 
medical records and prior treatment history.  It reflects the 
conclusion that there are no present medical diagnoses shown 
on examination that can be attributed to the veteran's active 
service.  Because this report reflects a thorough review, 
understanding, and evaluation of all of the medical evidence 
of record, as well as the fact that the provider had 
previously twice examined the veteran, it will be accorded 
very large probative weight.

On the basis of the above analysis, there is no 
contemporaneous competent medical evidence indicating that 
the veteran had any chronic back disability during his active 
service or that he had arthritis of the back within one year 
of discharge from active service.  There is competent medical 
evidence, in the form of the service medical records and the 
November 1981 X-ray which indicate that the veteran did not 
have chronic back disability, including arthritis, during his 
active service.  Further, the July 1982 VA examination did 
not indicate any arthritis, and arthritis of the cervical 
spine was first demonstrated on X-ray in 1992.  

On the basis of the above analysis, a preponderance of the 
evidence is against a finding that the veteran had chronic 
disability of the back demonstrated during his active service 
or that he had arthritis of the back within one year of 
discharge from his active service.  

With respect to whether current chronic disability is related 
to the veteran's active service, there is evidence of very 
small probative weight which relates a T9-10 disc protrusion 
to the veteran's active service.  There is evidence of medium 
probative weight, in the form of a May 1998 private MRI 
report which reflects that the veteran did not have disc 
protrusion at T9-10 in May 1998, and evidence of medium 
probative weight which reflects that the veteran's disc 
protrusion at T9-10 was first shown on private MRI in May 
2001.  There is also evidence of very small probative weight 
which indicates that the veteran has had chronic dorsal pain 
associated with myositis since his active service.  There is 
evidence of very large and large probative weight which 
indicates that none of the veteran's currently manifested 
back disabilities are related to his active service.  In 
weighing the probative weights assigned to the various 
evidence, a preponderance of the evidence is against a 
finding that any of the veteran's currently manifested back 
disabilities are related to his active service.  

A part of the January 2003 joint motion for remand indicates 
that the Board's May 2002 decision did not address continuity 
of symptomatology as an alternative basis for finding service 
connection.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  The Court summarized the rule in Savage at 498 as 
follows:

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of 
its date, shows that a veteran had a 
chronic condition in service or during an 
applicable presumption period and still 
has such condition. Such evidence must be 
medical unless it relates to a condition 
as to which, under the Court's case law, 
lay observation is competent. If the 
chronicity provision is not applicable, a 
claim may still be well grounded or 
reopened on the basis of § 3.303(b) if 
the condition is observed during service 
or any applicable presumption period, 
continuity of symptomatology is 
demonstrated thereafter, and competent 
evidence relates the present condition to 
that symptomatology. 

In short, except in the limited circumstance when lay 
observation may be competent evidence, competent medical 
evidence is still required to relate the veteran's current 
diagnosis to the continuing symptomatology.  In this case, 
the veteran's continuing complaints of back pain may be due 
to a variety of causes.  Thus, it is not the type of 
continuity of symptomatology for which lay evidence would be 
competent nexus evidence.  

Consequently, while the veteran's complaints in the appeal 
currently before the Board may reflect continuity of 
symptomatology, this does not automatically entitle him to a 
finding that his currently diagnosed back disabilities are 
related to disease or injury during his active military 
service.  There must be competent medical evidence that 
relates his symptoms - about which he has complained over the 
years -- to his currently diagnosed disability, and, 
ultimately, to disease or injury during active military 
service.  Once this relationship is established, then the 
evidence is weighed to determine whether entitlement to 
service connection is established.  

The above analysis has addressed the competent medical 
evidence which relates, or attempts to relate, the veteran's 
reported symptoms to current disability.  A probative weight 
has been assigned to the various evidence of record and that 
evidence weighed.  On the basis of the above analysis, a 
preponderance of the evidence is against the veteran's claim 
under any applicable theory.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, at 
120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  VCAA notice was provided to the veteran via letters 
in July 2001 and March 2004, as well as the statement of the 
case and supplemental statements of the case, including a May 
2004 supplemental statement of the case providing the veteran 
with VCAA implementing regulations.  Further, the content of 
the notices provided to the veteran has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2)  inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The aforementioned VCAA letters, together with the statement 
of the case and supplemental statements of the case, informed 
the veteran of the information and evidence not of record 
that was necessary to substantiate his claim.  For example, 
the July 2001 letter and the March 2004 letter, together with 
the statement of the case and supplemental statements of the 
case, informed the veteran that VA needed medical evidence 
showing that a chronic back condition was incurred in or 
aggravated by the veteran's active service.  The veteran was 
informed to advise VA of any evidence or information that he 
believed would support his claim, and if he had the evidence 
in his possession, he was requested to send it to the VA.  

A March 2004 letter from the veteran's representative 
disingenuously avers that the attorney is unable to 
understand what evidence is missing, yet needed to support 
the veteran's claim.  As noted above the veteran has been 
informed of what is required to establish service connection.  
The Board observes that the veteran has apparently submitted 
all available treatment records that are related to medical 
care he has received since service.  He has also provided 
medical opinions in an attempt to support his claim.  The 
evidence he has submitted addresses the elements of the claim 
that is before the Board.  It is apparent from the evidence 
submitted that the veteran and his attorney are aware of the 
type of information that he needs to submit to prevail on 
appeal.  It is, however, the Board's duty to weigh the 
evidence that the veteran has submitted together with all of 
the evidence of record in arriving at its conclusion.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board and subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary on the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, since each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error.

With respect to the VA's duty to assist, it appears that all 
available private medical records have been obtained as have 
the veteran's service medical records.  The veteran has been 
afforded multiple VA examinations (which have included 
obtaining medical opinions) and has indicated that he does 
not desire a hearing. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.


ORDER

Service connection for a back disability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


